 



Exhibit 10.78
RELIANT ENERGY, INC.
2002 LONG TERM INCENTIVE PLAN
LONG TERM INCENTIVE AWARD
AWARD AGREEMENT
     Pursuant to this award agreement (“Agreement”), as of January 2, 2008,
Reliant Energy, Inc. (the “Company”) hereby grants to Charles Griffey (the
“Participant”), 3,000 Restricted Stock Units. The number of units is subject to
adjustment as provided in Section 15 of the Reliant Energy, Inc. 2002 Long-Term
Incentive Plan (the “Plan”), subject to the terms, conditions and restrictions
described in the Plan and in this Agreement.
1. Relationship to the Plan; Definitions.

  (a)   This grant of Restricted Stock Units is subject to all of the terms,
conditions and provisions of the Plan and administrative interpretations
thereunder, if any, which have been adopted by the Committee and are in effect
on this date. If any provision of this Agreement conflicts with the express
terms of the Plan, the terms of the Plan control and, if necessary, the
applicable provisions of this Agreement are deemed amended so as to carry out
the purpose and intent of the Plan. References to the Participant also include
the heirs or other legal representatives of the Participant or the Participant’s
estate.     (b)   Except as defined herein, capitalized terms have the same
meanings as under the Plan.         Employment means employment with the Company
or any of its subsidiaries.         Restricted Stock Unit means a Stock Award
with restrictions and subject to a vesting condition as described in this
Agreement.

2.   Account. The Awards granted pursuant to this Agreement will be implemented
by a credit to a bookkeeping account maintained by the Company evidencing the
accrual in favor of the Participant of the unfunded and unsecured right to
receive the Restricted Stock Units. Except as provided in Section 7, the Awards
credited to the bookkeeping account may not be sold, assigned, transferred,
pledged or otherwise encumbered until the Participant has been registered as the
holder of shares of Common Stock representing the Restricted Stock Units.   3.  
Vesting. Unless earlier forfeited as described below, the Restricted Stock Units
will vest on January 2, 2011. The Participant must be continuously employed by
the Company through the date of vesting for the Restricted Stock Units to vest.

1



--------------------------------------------------------------------------------



 



4.   Payment of Restricted Stock Units. Upon the vesting of the Participant’s
right to receive Restricted Stock Units, a number of shares of Common Stock
equal to the number of vested Restricted Stock Units will be registered in the
Participant’s name and issued or distributed to him as soon as practicable after
the vesting date, but in no event later than March 15th of the year immediately
following the year during which the vesting date occurs. The Company will have
the right to withhold applicable taxes from any such payment or from other
compensation payable to the Participant at the time of such vesting and delivery
pursuant to Section 12 of the Plan.   5.   Cash Payment Upon a Change of
Control. Notwithstanding anything herein to the contrary, upon or immediately
prior to the occurrence of any Change of Control of the Company prior to one or
more of the vesting dates provided for under this Agreement, the Participant’s
right to receive Restricted Stock Units will vest and will be settled by a cash
payment to the Participant equal to the product of (A) the Fair Market Value per
share of Common Stock on the date immediately preceding the date on which the
Change of Control occurs and (B) the total number of Restricted Stock Units
granted, with such payments in no event made later than March 15th of the year
immediately following the year during which the date immediately prior to the
date of the Change of Control occurs. Such cash payment will satisfy the rights
of the Participant and the obligations of the Company under this Agreement in
full.   6.   Notices. For purposes of this Agreement, notices and all other
communications must be in writing and will be deemed to have been given when
personally delivered or when mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed to the Company at
1000 Main St., Houston, TX 77002, and to the Participant at the address on
record for the Participant in the Company’s human resources department or to
such other address as either party may furnish to the other in writing in
accordance with this Section 6.   7.   Successors and Assigns. This Agreement is
binding upon and inures to the benefit of the Participant, the Company and their
respective permitted successors and assigns. Notwithstanding anything herein to
the contrary, the Restricted Stock Units are transferable by the Participant to
Immediate Family Members, Immediate Family Member Trusts and Immediate Family
Member Partnerships pursuant to Section 14 of the Plan.   8.   No Employment
Guaranteed. Nothing in this Agreement gives the Participant any rights to (or
imposes any obligations for) continued Employment by the Company or any
Subsidiary thereof or successor thereto, nor does it give those entities any
rights (or impose any obligations) with respect to continued performance of
duties by the Participant.   9.   Shareholder Rights. The Participant shall have
no rights of a shareholder with respect to the Restricted Stock Units unless and
until the Participant is registered as

2



--------------------------------------------------------------------------------



 



    the holder of shares of Common Stock representing the Restricted Stock Units
on the records of the Company.   10.   Section 409A of the Code. It is intended
that this Agreement and any Awards under this Agreement satisfy the short-term
deferral exclusion from Section 409A of the Code.

            RELIANT ENERGY, INC.
      By:   -s- KAREN D. TAYLOR) [h53976h5397601.gif]         Karen D. Taylor   
    Senior Vice President-Human Resources     

3